 

lO`
11

 

 

\D OO"-`| O\U'l 4>

§ sPoz~do¢x/oazzw1049/0425-1796'

 

Case 2:18-cv-01086-JLR Document 20 Filed 03/22/19 Page 1 0t13

_The Honorable J ames L. Robart

UNITED SrArEs DISTRICT `coURr
FOR THE WESTERN msch or WASH`INGTON‘

AT SEATTLE

§ EDIFECS, INC.,-a Washington corporation`, NO. Z:IS-CV-,1086 JLR

Plaintiff, STIPULATED PROTECTIVE
ORDER
vs.

WELLTOK, INC., a DelaWare corporation,

 

b De_fendant.

One or more of the parties has requested the production of documents or information that .

at least one party considers to be or to contain confidential information andthat are subject to

' protection under FRCP 26 C.

The parties agree that good cause exists to protect the coniidential nature of the z

::'_inforrnation contained in documents, responses to requests for admission, or deposition
testimony. This action concerns confidential proprietary information of Plaintiff Edifecs, lInc. `.
and Defendant Welltok, lnc. and confidential financial and medical information of the individual `
;Defendant. The parties expect to exchange documents and information relating to said

confidential information The parties agree that the entry of this Stipulated Protective Order

Betts

:STIPULATED PROTECTIVE ORDER - 1 Potierson

Mlnes

U.S. Boncorp Tower
111 SW Avenue
Su|te 3é5U
Port|c\nd, OR 97204
(503) 961-6338

 

 

\_A

1\) 1\3 l\-) [\.) l\) 1\) )-l id i-1 1- »-a 1-1 4¢_a )--1 v»-a
§}`l -l>- L)-) [\) '~‘ ‘O © 00 `l O\ Lfl -P- W N ""‘

Case 2:18-cv-01086-JLR Docurnent 20 Fileol 03/22/19 Page 2 cf 13

(“Protective pOrder”) is warranted to protect against disclosure of such documents and

il information

Based upon the above stipulation of the parties, andthe Court: being duly advised,
IT IS HEREBY ORDERED as follows:

 

~Discovery in this action is likely to involve production of confidential, proprietary, or l

1 private information for which special protection may be Warranted¢ Accordingly, the parties :

hereby stipulate to and petition the Court to enter the following Stipulated Protective Order. The

 

,._\
0

2. dimension arms an

 

 

§ SPOZbdocx/OJZZIQ 1049/0425~1796

parties acknowledge that this agreement is consistent with LCR 26(c). lt does not confer blanket
§'protection on all disclosures or responses to discovery, the protection it affords from public `

:' disclosure and use extends only to the limited information or items that are entitled to

confidential treatment under the applicable legal principles, and it does not presumptively entitle
parties to file confidential information under seal.

D“ATTQRNEYS EYES 0NLY” MATERIAL

   

“Confidential” material shall include the following documents and tangible things

produced or otherwise exchanged: commercially or personally sensitive materials produced in

1 response to discovery

v “ATTORNEYS’ EYES ONLY” _Infonnation or Items; extremely sensitive “Confidential l
information or Items,” disclosure of Which to another Party or Non~Party would create a §
substantial risk of serious harm that could not be avoided by less restrictive means.
3. _SBP_:

§ The protections conferred by this agreement cover not only confidential materials (as

v defined above) but also (l) any information copied or extracted from confidential materials; (2)
all copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

conversations, or presentations by parties or their counsel that might reveal confidential material.

Betts

' sTIPULATED PROTECTIVE onnnn - 2 Panerson

Mlnes

U.S. Bcincorp Tower
111 SW Avenue
Suiie 3650
Portlcino|, OR 97204
1503) 961-esaa

 

 

Ln-t>`u)l\)

-JO\

lOv

ii
12

131

14

201

21
22
23 t
242

25

 

Case 2:18-c\/-01086-JLR Document 20 Filed 03/22/19 Page 3 of 13

However, the protections conferred by this agreement do not cover information that is in v

the public domain or becomes part of the public domain through trial or otherwise

 

4. .ACCESS TOMUSE OF B§SL.GNATED MATERIAL 4
4.1 Basic Principles, A receiving party may use designated material that is disclosed :
j »Zor produced by another party or by a non-party in connection with this case only for prosecuting,
`:defending, or attempting to settle this litigation Confidential.materials may be disclosed only to s
'§the categories of persons and under the conditions described in this agreement Confidential
material must be stored and maintained»by a receiving party at a location and in a secure manner ’
that ensures that access is limited to the persons authorized under this agreement
.4.2 %]?._:i'sclosure of »“C()NEID¥I_"EMNTIAL” I1_1,1`0,1’1.11€.!._.t.i._€>hv or ~Items. Unless otherwise t
ordered by the Court or permitted in writing by the designating party, a receiving party may
§ disclose any confidential material only to'. n
(a) the receiving party’s counsel of record in this action, as well as employees

of counsel towhom it is reasonably necessary to disclose the information for this litigation;

 

(b) the officers, directors, and employees (including in house counsel) of the §
j receiving party to whom disclosure_is reasonably necessary for this litigation, unless the parties

, agree that a particular document or material produced is for Attorney’s Eyes Only and is so

 

v designated;
(c) experts and consultants to Whom disclosure is reasonably necessary for
i this litigation and who have signed the “Acknowledgement and Agreement to Be Bound”
(Exhibit A);
(d) the Court, Court personnel, and court reporters and their staff;`
///
///
///
Betts
z f STIPULATED PROTECTIVE ORDER - 3 §Ac_itterson
tries
U.S. Boncoqo Tower
111 SW Avenue
sane esso _
Port|ond, OR 97204
15031 961-assts

_; SPOZ.docx/O322l91049/0425-1796

 

 

 

 

-BL»J

*-.l O\ 'le

10
ll
12

131

l4
15

16r1
17
is

[\)

 

: SPOZ*dccx/0322191049/0425-1796

 

Case 2:18-cv-01086-31_R Document 20 Filed 03/22/19 Page 4 of 13

v(e) copy or imaging services retained by counsel to assist iii the duplication of

§ confidential material, provided that counsel for the party retaining the copy or imaging service

instructs the service not to,disclose any confidential material to third parties and to immediately v
return all originals and copies of an confidential material;

» (t) during their depositions, witnesses in the action to whom disclosure is §
reasonably necessary and who have signed the “Acknowledgement and Agreement to Be Bound”

(Exhibit A), unless otherwise agreed by the designating party or ordered by the Court. Pages of

l transcribed deposition testimony or exhibits to depositions that reveal confidential materialmust

s ' be separately bound by the court reporter and may not be disclosed to anyone except as permitted

under this agreement;
(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information

" ;i Unless

 

v otherwise ordered by the Court or permitted in writing by the Designating Party, a Receiving
vParty may disclose any information or item designated “ATTORNEYS’ EYES ONLY” only to:

(a) the Receiving Party’s Outside Counsel of Record in this action, as well as

employees of said Outside Counsel of Record, to Whom it is reasonably necessary to disclose the

information for this litigation;

(b) v Experts of the Receiving Party: (l) to whom disclosure is reasonably

necessary for this litigation, (2) who have signed the “Acknowledgement and Agreement to Be

j Bound” (Exhibit A), and (3) as to whom the procedures set forth in paragraph 7.4(a)(2), below,

'; have been followed;

(c) the Court and its personnel;

§1 ///
///

Beits

§ STIPULATED PROTECTIVE ORDER - 4 PGiterson

Mlnes

U.S. B<;incorp Tower
111 $W Avenue
Su11e 3650
Portlcnd, OR 97204
15031 961-633a

 

 

 

.l'>t.».>l\)

Lh

10
11
12
13
14

15 take care to limit any such designation to specific material that qualifies under the appropriate `
16

17

18
19

,20

22

24 51

25

\Oooqo\

 

2125

23 j

 

: SPO2.docx/0322191049/0425~1’)'96

 

Case 2:18-cv-01086-JLR Document 20 Filed 03/22/19 Page 5 of 13

(d) court reporters and their staff, professional jury or trial consultants, and

§ Professional Vendors to whom disclosure is reasonably necessary for this litigation, and who

have signed the “Acknowledgement and Agreement to Be Boun ” (Exhibit A); and

(e) the author or recipient of a document containing the information or a 5

custodian or other person who otherwise possessed or knew the information

4.4_ Filiz! l)esi; iatad 5h?iateria?1. Before filing designated material or discussing or

5 referencing such material in court filings, the filing party shall confer with the designating party

to determine whether the designating party will remove the designation, whether the document 5

v can be redacted, or whether a motion to seal or stipulation and proposed order is warranted 5

;Local Civil Rule vS(g) sets forth the procedures that must be followed and the standards that will
be applied when a party seeks permission from the court to file material under seal.

5. BES NATINGPRGTECTEDMATERIAL
5 s.i ` '

 

g. -. 1 …`e'.,, .. a

mae cf :Restraint and £`Sa‘re m litem n

 
 

Ex

   

age!,§a; fm §f_§gj’est`isn_. Each

party or non-party that designates information or items for protection under this agreement must

standards The designating party must designate for protection only those parts of material,

documents, items, or oral or written communications that qualify so that other portions of the .

material, documents, items, or communications for which protection is not warranted are not

swept unjustifiany within the ambit of this agreement

Mass, indiscriminate, or routinized designations are prohibited Designations that are
shown to be clearly unjustified or that have been made for an improper purpose '(e.g., to
unnecessarily encumber or delay the case development process or to impose unnecessary

expenses and burdens on other parties) expose the designating party to sanctions

///

5 ///

Betts

STIPULATED PR()TE CTIVE ORDER - 5 Pciiterson

Mlnes

U.S. Boncorp Tower
111 SW Avenue
Suite 3650
Fort!ond. OR 97204
(503) 961-6338

 

 

115
12 ;
135
a
15`
16:

 

 

5 SPOZ.docx/0322191049/0425-1796

 

Case 2:18-cv-01086-JLR Document 20 Filed 03/22/19 Page 6 of 13

If it comes to a designating party’s attention that information or items that it designated

5 §for protection do not qualify for protection, the designating party must promptly notify all other

55 parties that it is withdrawing the mistaken designation

5.2 Manner and 355 imm¢ of lDesi nations Except as otherwise provided in this

   

agreement (see, e.g., second paragraph of Section_ 5 .2(a) below)§ or as otherwise stipulated or

ordered, disclosure or discovery material that qualifies for protection under this agreement must

z be clearly so designated before or when the material is disclosed or produced

5 terms ha}iit.aeearaeai "

(a)

   

j _fnrm: (e.g., paper or electronic documents

and deposition exhibits, but excluding transcripts of depositions or other pretrial or_ trial 5
;proceedings), the designating party must affix the designation to each page that contains

confidential material. If only a portion or portions of the material on ia page qualifies for

protection the producing party also must clearly identify the protected portion(s)_ (e.g., by
making appropriate markings in the margins).

a ether i"rs.j =: the parties

         

(b) Tf`estmin tva inns sittoner: _ indeed § 2

and any participating non-parties must identify on the record, during the deposition or other

5 pretrial proceeding all protected testimony, without prejudice to_ their right to so designate other

5 testimony after reviewing the transcript Any party or non-party may, within fifteen (15) days 5
j ~ after receiving the transcript of the deposition or other pretrial proceeding, designate portions of '-
;the transcript, or exhibits thereto, as confidential If a party or non-party desires to protect

5 confidential information at trial, the issue should be addressed during the pre-trial conference

' " v : the producing party must-affix i5n a prominent place z

(C)

 

1 z on the exterior of the container or containers in which the information or item is stored the
designation lf` only a portion or portions of the information or item warrant protection the
1 producing party, to the extent practicable, shall identify the protected portions(s).

}§/// '

Betts

STIPULA'_I`ED PROTECTIVE ORDER - 6 t|;`on"ri-:‘rson

` lnSS
U.S_ Bcin<:orp 10Wer
111 SW Avenue
Suite 3650
15*0r11<:in<:11 OR 97204
15031 961-6338

 

 

[\_) [\J [\_) [\) [\) [\) i-\ >-\ )-\ )-` 1»-4 i--a >--\ i-o 1-¢ >-1

|_i

\D O¢ q O*s U'l ' -l> L)J l\)

 

Case 2:18-cv-01086-.JLR Document 20 Filecl 03/22/19 Page 7 ot 13

5.3 Inadvertent Failures to Designate.. If timely corrected, an inadvertent failure to g

designate qualified information or items does not, standing alone, waive the designating party’s 5
' right to secure protection under this agreement for such material. Upon timely correction of a
designation the receiving party must make reasonable efforts to ensure ithat.the material is_
.5 treated in accordance with the provisions of this agreement

, 6. CHALLENGING .CONFIDENTIALITY2D§SIGNATION§.

6.1

 

Any party or non-party may challenge a>desigi_iation of

c confidentiality _at any time. Unless a prompt challenge to a designating party’s confidentiality 55
§designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

burdens, or a significant disruption or delay of the litigation a party does not waive its right to
challenge a confidentiality designation by electing not to mount a challenge promptly after the

original designation is disclosed._

6.2 hdee;t:.a`nd.£on¥ar. The parties must make every attempt to resolve any dispute

' 5 regarding confidential designations without court involvement Any motion regarding
confidential designations or for a protection order must include a certification in the motion or in

5a declaration or affidavit, that the movant has engaged in a good faith meet and confer

conference with other affected parties in an effort to resolve the dispute without court action 5
The certification`rnust list the date, manner, and participants to the conference A good faith
effort to confer requires a face-to-face meeting or a telephone conference

6.3 "J.'ud`cial T'n*tervcnt;ior`r. If the parties cannot resolve a challenge without Court

 

; intervention the designating party may file and serve va motion to retain confidentiality under

Local Civil Rule. 7 (and in compliance with Looal Civil Rule 5(g)vs if applicable_). The burden of

persuasion in_ any such motion shall be on the designating party. Frivolous challenges, and those

///
///

Betts

STIPULATED PROTECTIVE ORDER - 7 Po_\tterson
` Mines
U.S. Boncorp Tower
111 SW Avenue
Suite 3650
Port|ono|, OR 97204
, 15031 961~6338
sPOz.doex/cszzis 1049/0425-1796

 

 

\O

10

llz
12§
13i

14
15

16:.
171

is

195

20 order or agreement that provides for production without prior privilege review. The parties agree `

121 to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

22 “9. ,N<)N TERMIN¢I,IQNAND earner OF D°CUMENTS

23
24
25

Case 2:18-cV-01086-JLR Document 20 Fi!ed 03/22/19 1 Page 3 ot13

imade for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on ‘

;; other parties) may expose the challenging party to sanctions All parties shall continue to

 

OO'H O\ Ul -l> L)~> {\.)

 

1 z

: maintain the material in question as confidential under the`court rules on the challenge

7. PRoTECTED MATERIAL sUpPOENAED on om)gnnn PRQDUCED IN
` Q~W ` ' " " '

If a party is served with a subpoena or a Court order issued in other litigation that §

g compels disclosure of any information or items designated in this action, that party must:

(a) promptly notify the designating party in writingand include a copy of the

` j subpoena or court order;

(b) promptly notify in writing .the party who caused the subpoena or order to

: issue in the other litigation that some or all of the material covered by the subpoena or order is b
§ subject to this agreement Such notification shall include a copy of this agreement; and

(c) cooperate with respect to all reasonable procedures sought to be pursued
'. by the designating party whose confidential material may be affected

 

'When a producing party gives notice to receiving parties that certain inadvertently
produced material is subject to a claim of privilege or other protection the obligations of the :
§receiving parties are those set forth in Fed_eral Rule of Civil Procedure ’26(b)(5)(B). This

f provision is not intended to modify whatever procedure may be established in an e-discovery ,

 

Within 60 days after the termination of this action, including all appeals, each receiving
party must return all confidential material to the producing party, including all copies, extracts
§and summaries thereof Alternatively, the parties may agree upon appropriate'methods of
destruction
, ’ Betts
iSTIPULATED PROTECTIVE ORDER - 8 KAq;r]te<-:'Srson

l
U.S. Bolncorp Tower
111 SW Avenue
Suite 3650

F'ortlanc|. OR 97204
{503] 961-6338
v SPOZfdocx/0322191049/0425-1796

 

 

Case 2:18-0\/~01086~JLR Document 20 Fi!eo| 03/22/19 Page 9 ot 13

o Notwithstanding this provision, counsel are entitled to retain one _archival copy of all
1 documents filed with the Court, trial, deposition, and hearing transcripts, correspondence,
deposition, and trial exhibits, expert reports, attorney work product, and consultant and expert 1
work product, even if such materials contain confidential material
The confidentiality obligations imposed by this agreement shall remain in effect until a j
designating party agrees otherwise in writing or a Court orders otherwise

IT IS SO STIPULATED, THROUGH _COUNSEL OF RECORD‘

 

\Ooc~.lo\u\-l>

 

 

 

§ DATED: .'March 22,,.2()_,1_9_

v DATED: `Marc'h .22, ZQLQ

BETrs, PATTERso_N & MiNEs

By._=/s/An'ne Cohen _ _
Anne Cohen, WSB #41183 ' `
Attorneys'for Welltok, Inc.-

oRRICK, 'HERRINGTON & sUTCLIFFE LLP

By /s /Aravind Swaminathan _
:'Aravind Swaminathan, l"\lV"Sl?ll/Si #`3'3'88"3
Robert L. Uriarte (pro_ hac vice)
Attorneys for Plaintiff

JAMES Poo`LEY LAW oFFICEs PLC

By /(s/ Jamgs Poolev .
J ames Pooley (pro hac vioé')""
Attorney for Plaintiff

Betts

STIPULATED PROTECTIVE ORDER - 9 Pcttterson

SPOZ,docx/'O32219 1049/0425-1796

Mlnes

U.S. chcorp Tower
111 SW Avenue
Suite 3650
Por'||ond, OR 97204
l5031 961-6338

 

 

Case 2:18-cv-01086-JLR Document 20 titled 03/22/19 Page 10 0113

1 PURsuANT ro sTIPULArioN, rr rs so 0RDERED.
2 7 rr rs FURTHER oRDERED that pursuant to Fed. R. Evid. 502(d), the production er any

3 documents in_ this proceeding shall not, for the purposes of this proceeding or any other l

 

   
 

 

 

 

4 proceeding in any other Court, constitute a waiver by the producing party of any privilege
5 ' applicable to those-documents, including the attorney-client privilege, attorney work-product
6 §protection, or any other privilege or protection recognized by law.
7 DATEDQ§ mann ___.z¢\<>~‘ , x
8 ,.
9l Q,v
10 v 'The\-l:l‘onora elames L. Robart wl
11 ; United State District Court Judge
12 v
tr
13 z
15 1
16 .
17
18
19 o
24 z

  

Betts

_f STIPULATED PROTECTIVE ORDER - 10 §Ac?ttt§$rson

: L|.S. Bcn<:crp Tower
111 SW Avenue '
SUlte 3650
Portlond, OR 97204
1 f503) 961-6338

_. SPOZ.docx!OSZZl§ 1049/0425-1796

 

 

 

;__.l.

W N -\-‘ O \D` 00 \] O\ U`l -l> bit I\) »-* O

I\.')
L/l

\o_oo\:c\u\.l>.uor\)

 

1\_)
4a

 

 

Case 2:18-cv-01086-JLR Document 20 Filed 03/22/19 Page 11 of 13

STIPULATED PROTECTIVE ORDER - ll

SPOZ,dccx/O32219 1049/0425-1796

 

Betts
Pqtterson
Mlnes

U.S, Bancorp Tower
111 SW Avenue
Sulte 3650
Port|omd, OR 97204
{5031 961-6338

 

 

.I>

\O 00 _\`| O\ Lh

 

Case 2:18-cv-01086-JLR Document 20 Filed 03/22/19 Page 12 0113

ACKNOWL_ED_QEMENT AND AGREEMENI'TO BE B_oUND

 

I, _ __ _ . ., __ ._ ., [print or type full name], of

 

[print or type full address], declare _

 

 

under penalty of perjury that I have read in its entirety and understand the Stipulated Protective

= §O_rder that was issued by the United States District Court for the Western District of Washington

§on , _ [date] in the case of Edz'jécs, Inc. v. »Welltok,_ [nc., U.S. District Court
for the Western District of Washington, vCase No. 2:18-CV-1086 JLR. l agree to comply with

_ bland be bound by all the terms of this Stipulated Protective Order, and l understand and
10 f

acknowledge that failure to so comply could expose me to sanctions and punishment in the

 

 

 

 

 

   

ll _: nature of contempt I solemnly promise that I will not disclose in_any manner any information or
12 z item that is subject to this Stipulated Protective Order to` any person or entity except in strict
13 compliance with the provisions of this Order.
14 _ I further`agree to submit to the jurisdiction of the United States District Court for the v
15 ;Western District of Washington for the purpose of enforcing the terms of this Stipulated
16 §Protective Order, even if such enforcement proceedings occur after termination of this action. z
17 § Date: __
18 City and State where sworn and signed:, __ ___
19 Printed name: __ _ _ ___ ___ _ ___
“2'0 Signature:-_ _
2_1
22 '
23 _
24
25

. sees

5 STIPULATED PROTECTIVE ORDER - 12 i;_u;r_teesrson

U.S. chcorp Tower
111 SW Avenue
Suite 3650
Port|onc|, OR 97204

l503) 961-6338
j S'PO2.dl)cx/032219 1049/0425-1796

 

